Title: To James Madison from Josef Yznardy, 10 June 1806
From: Yznardy, Josef
To: Madison, James



Respected Sir,
Consular Office of the United StatesCadiz 10th: June 1806.

On the 31st. ultimo arrived in this Bay homeward bound the U. S. Brig Siren John Smith Commr. on account of having Sprung her Bowsprit.  In consequence, he wrote me the Letter, Copy of which & of my answer thereto I herein inclose you; and as the Governor was at his Country House at Chiclana, an Express was dispatched immediately to obtain his decree that the Board of Health might give pratique to the Brig.  The Express returned on the 2d.  Mr. Terry went along side immediately and offered him his Services as is customary; he replied that untill he obtained pratique, he wanted no Supplys; notwithstanding he forwarded us a note (while under Quaranteen) of sundrys for the use of the Brig, which was sent off without loss of time; having obtained pratique the evening the Express returned.  Mr. Meade who meddles himself, in what corresponds to my representation, on account of the appointment of Navy Agent giving him by Capt. Campbell waited on him (notwithstanding one of Mr. Terrys Brothers being present, Mr. Terry having gone to the Island being called by the Capt General of Marine) and brought Capt. Smith on Shore, of course valued on Meade for every other necessary, the same as Capt. Campbell does, and never appeared in this Office; I mention and trouble you with such details fearing that new representation against me may take place, and as I do not wish to meddle or create disputes, I wait with impatience instructions called for from you Sir to act accordingly
By the inclosed paragraph of a Letter from M. Young our Consul General at Madrid, you will be informed that nothing has been obtained with respect to a sho of the 40 days laid on Vessels from the United States. 
With Sentiments of esteem and Veneration,
I have the honor to subscribe myself Respected Sir, Your devoted humble Servant

J. Yznardy

